Citation Nr: 1520538	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-25 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a May 2011 decision by the RO in St. Louis, Missouri that granted an increased 50 percent rating for service-connected PTSD.  The Veteran appealed for an even higher rating.  

This case also comes to the Board on appeal from a December 2011 rating decision that denied entitlement to a TDIU.

Additional evidence was received from the Veteran after his substantive appeal was received.  As his substantive appeal was received after February 2, 2013, the additional evidence is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  

There is another issue that is not currently before the Board.  Although the Veteran never filed a claim for an increased rating for service-connected tinnitus, and although the RO did not adjudicate this issue in either of the rating decisions on appeal, the RO mistakenly included this issue in its August 2013 statement of the case.  As the RO did not adjudicate this issue, the Veteran did not appeal any determination as to this issue, and as the Veteran's representative has explicitly stated that the Veteran is not seeking an increased rating for tinnitus, the Board finds that this issue is not in appellate status.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are PTSD (currently rated as 50 percent disabling) and tinnitus (rated 10 percent disabling), for a combined disability rating of 60 percent.  These disabilities may be considered as one disability for purposes of a TDIU rating.

2.  The Veteran has an 11th grade education, and worked for a railroad for many years.

3.  Resolving all doubt in the appellant's favor, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to a TDIU.


Analysis

The Veteran asserts that he is unemployable as a result of his service-connected disabilities of PTSD and tinnitus.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19. Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD and tinnitus can be combined for the purpose of meeting the threshold requirement of one 60 percent disability under 38 C.F.R. § 4.16(a) since they are both injuries incurred in combat action.  Thus he meets the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis.

In his May 2011 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran stated that he last worked in July 2008 as a switchman for a railroad, and he worked 50 hours per week.  He reported that he worked for the railroad from September 1966 to July 2008.  He said he left his last job because of his disability, and his PTSD and tinnitus prevented him from securing or following any substantially gainful occupation.  This form indicates that the Veteran has an 11th-grade education.  

A statement from the Veteran's former employer reflects that he was employed by a railroad as a switchman from September 1966 to July 2008, when he retired.  The employer noted that he last worked in April 2008, and that he did not retire on disability.

The evidence reflects that the Veteran's primary career was working as a switchman for a railroad, a position he held for approximately 40 years before retiring in 2008. 

A March 2011 VA psychology consult reflects that the Veteran reported that he was retired, and his main occupation was as a switchman/brakeman for a railroad.  He said he got along with his bosses and co-workers prior to retirement, and nobody knew that he served in Vietnam.  He said he liked his job.  He reported that his PTSD symptoms had worsened in the past four or five years.

On VA compensation examination in April 2011, the Veteran reported that his PTSD symptoms had worsened in the past three to five years.  The examiner opined that his PTSD symptoms had worsened since July 2005, and that there was no impairment in the occupational domain because he was retired.  The examiner opined that he had a deficiency in his ability to function in his family relations, judgment, thinking and mood.  The examiner stated that he had problems with social functioning.

In his February 2012 notice of disagreement, the Veteran asserted that no employer would hire him due to his PTSD and tinnitus, and that he was unemployable.

In December 2013, the Veteran submitted a report of a December 2013 Review PTSD Disability Benefits Questionnaire (DBQ) completed by a private physician, J.L.L., MD reflects that he diagnosed PTSD, depression associated with PTSD, and anxiety-flashbacks associated with PTSD.  He opined that the Veteran had total occupational and social impairment due to his mental diagnoses, and that all of his occupational and social impairment was due to PTSD.

In a September 2014 letter, Dr. L. stated that the Veteran had a follow-up visit with him that day, and he met the criteria of 100 percent disabled and unemployable with the following symptoms:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly, inappropriate behavior, persistent danger of hurting self or others intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

Evidence weighing against the Veteran's claim includes the fact that he successfully held and enjoyed the same job for about 40 years, while working more than 40 hours per week and getting along with his co-workers, until he retired, not due to disability.

Evidence weighing in favor of the claim includes evidence showing that his PTSD symptoms have increased since he retired, and the positive opinions by Dr. L.

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, supra.  In making that determination, the Board has considered the Veteran's level of education, his primary employment history as a switchman, and his level of disability due to his PTSD and tinnitus.  The combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  

The Board finds that the competent and credible evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran was unemployable due to service-connected disabilities, alone.  Therefore, entitlement to a TDIU is granted.


ORDER

A total disability rating based on individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for an increased rating for PTSD.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

It appears that there are outstanding VA medical records, and they must be obtained prior to appellate review.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Specifically, in a March 2011 VA outpatient treatment record, the Veteran reported that he received treatment for PTSD by A.D. , from the Vet Center, at the VFW, and he planned to continue therapy with him.  In April 2011, he reported receiving readjustment counseling from A.D. from the St. Louis Vet Center, in addition to his other VA treatment.  In a November 2014 release, the Veteran reported that he was treated at the St. Louis Vet Center, at a V.F.W., by A.D., from 2010 to the present.  These records are not on file and must be obtained.  

The claims file does not contain any treatment records for PTSD dated from November 2011 until December 2013, when the Veteran began seeing Dr. L.  Moreover, the last VA PTSD compensation examination was conducted in April 2011, four years ago.  He asserts that his PTSD has worsened since that VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment). 

Another VA examination is needed in order to ascertain the current level of severity of the service-connected PTSD.  See 38 C.F.R. §§ 3.327(a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Moreover, the evidence reflects that the Veteran has been diagnosed with other non-service-connected psychiatric conditions, including depression and anxiety.  The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant VA or private medical records relating to treatment for PTSD.  In particular, attempt to obtain records from the St. Louis Vet Center and A.D. dated since 2010.

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected PTSD.  All necessary tests should be conducted.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history. 

As noted above, during this period, the Veteran has also been diagnosed with other non-service-connected conditions to include depression and anxiety.

If the examiner cannot distinguish the effects of any current non-service-connected disorder from the symptoms due to service-connected PTSD, the examiner should report the PTSD symptomatology including the effects of the non-service-connected disorder(s).

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claim.  See 38 C.F.R. § 3.655(b).

3.  Then, the Veteran's claim for an increased rating for the service-connected PTSD should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


